DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/20 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 12-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dhanasingh et al. (US 2016/0096012), herein referred to as Dhanasingh, in view of Allen et al. (US 2013/0204075), herein referred to as Allen, and Rutten (US 2008/0208306).
Regarding claims 1 and 14, Dhanasingh discloses an electrode lead adapted for insertion into a recipient, comprising a flexible body formed of a flexible insulating material and an electrode contact disposed on an outer surface of the flexible body (e.g. [0009] flexible intracochlear electrode array and lead, [0025] flexible intracochlear electrode array has an outer surface along which are distributed electrode contacts, and [0027] lead holder may be encapsulated in silicone (insulating material), and 
Dhanasingh discloses the claimed invention except for a strand that includes a first end portion, a second end portion, and a loop that is provided between the first end portion and the second end portion and that protrudes from the flexible body, wherein the first end portion and the second end portion of the strand are embedded within the flexible body or attached to an exterior surface of the flexible body, the loop is configured to engage with a fixing element that is configured to attach the loop to tissue within the recipient to secure the electrode lead within the recipient, and the loop protrudes from the flexible body at a position that has a predefined angular relationship with respect to a curved portion of the flexible body that includes the electrode contact.  
Allen teaches that it is known to use a strand that includes a first end portion, a second end portion, and a loop that is provided between the first end portion and the second end portion and that protrudes from the flexible body, wherein the loop is configured to engage with a fixing element that is configured to attach the loop to tissue within the recipient to secure the electrode lead within the recipient, and the loop protrudes from the flexible body at a position that has a predefined angular relationship with respect to a curved portion of the flexible body that includes the electrode contact as set forth in Figs. 30-32 and [0078] (e.g. suture 30 (strand with portions on either side of anchor) in series of anchors 16), [0080] (e.g. pusher rod or member 43 can be a wire or tube (flexible member) that fits inside), [0084] (e.g. needles 40 requiring some curvature – necessitates curvature of flexible member 
Rutten teaches that it is known to use wherein the first end portion and the second end portion of the strand are embedded within the flexible body or attached to an exterior surface of the flexible body as set forth in [0019] (e.g. adjusting the position of handle 58 relative to distal end portion 26) and [0020] (e.g. to secure pull cable 46 in the anchored state, implantable medical lead 0 may be provided with a locking mechanism...implantable medical lead 20 is provided with a clamping body 66, which is threadably coupled to the proximal end of leg 30. Rotation of clamping body 66 in a first direction compresses leg 30 around a proximal segment of pull 46 to retain pull cable 46 in a desired position. Clamping body 66 may thus be utilized to lock pull cable 46 in the anchored state and thereby maintain the distal fixation loop formed by flexible distal segment 50) to retain the pull cable in a desired position, thereby maintaining a distal fixation loop formed by the flexible distal segment. 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Dhanasingh, with a strand that includes a first end portion, a second end portion, and a loop that is provided between the first end portion and the second end portion and that protrudes from the flexible body, wherein the loop is configured to engage with a fixing element that is configured to attach the loop to tissue within the recipient to secure the electrode lead within the recipient, and the loop protrudes from the flexible body at a position that has a predefined angular relationship with respect to a curved portion of the flexible body that includes the electrode contact as taught by Allen, and with wherein the first end portion and the second end portion of the strand are embedded within the flexible body or attached to an exterior surface of the flexible body as taught by Rutten, since such a modification would provide the predictable results of 
Regarding claim 2, Dhanasingh discloses the claimed invention except for wherein the first end portion of the strand extends along a length of the flexible body in a first direction; the second end portion of the strand extends along the length of the flexible body in a second direction; and the first direction is opposite the second direction.  Allen teaches that it is known to use wherein the first end portion of the strand extends along a length of the flexible body in a first direction; the second end portion of the strand extends along the length of the flexible body in a second direction; and the first direction is opposite the second direction as set forth in Figs. 30-32 to produce a path for the anchors along the device. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Dhanasingh, with wherein the first end portion of the strand extends along a length of the flexible body in a first direction; the second end portion of the strand extends along the length of the flexible body in a second direction; and the first direction is opposite the second direction as taught by Allen, since such a modification would provide the predictable results of producing a path for the anchors along the device.
Regarding claim 3, Dhanasingh discloses the claimed invention except for wherein the first end portion and the second end portion are embedded within the flexible body; and the loop of the strand protrudes from the flexible body through a hole formed in the flexible body.  Allen teaches that it is known to use wherein the first end portion and the second end portion are embedded within the flexible body; and the loop of the strand protrudes from the flexible body through a hole formed in the flexible body as set forth in Figs. 30-32 (e.g. slots 64) to allow the anchor loops to protrude from the device.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Dhanasingh, with wherein the first end portion and the second end portion are embedded within the flexible body; and the loop of the strand 
Regarding claims 4 and 17, Dhanasingh discloses the claimed invention (Fig. 5, elements 503) except for wherein the flexible body includes a plurality of reinforcing elements provided along a length of the flexible body in a region of the flexible body that includes the strand.   Allen teaches that it is known to use wherein the flexible body includes a plurality of reinforcing elements provided along a length of the flexible body in a region of the flexible body that includes the strand as set forth in Figs. 30-32 and [0078] (e.g. series of anchors 16) to enable further stability of the device. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Dhanasingh, with wherein the flexible body includes a plurality of reinforcing elements provided along a length of the flexible body in a region of the flexible body that includes the strand as taught by Allen, since such a modification would provide the predictable results of enabling further stability of the device.
Regarding claim 5, Dhanasingh discloses the claimed invention except for wherein the strand further comprises a second loop that is provided between the loop and the second end portion and that protrudes from the flexible body; and the second loop is configured to engage with a second fixing element that is configured to attach the second loop to the tissue within the recipient to secure the electrode lead within the recipient.   Allen teaches that it is known to use wherein the strand further comprises a second loop that is provided between the loop and the second end portion and that protrudes from the flexible body; and the second loop is configured to engage with a second fixing element that is configured to attach the second loop to the tissue within the recipient to secure the electrode lead within the recipient as set forth in Figs. 30-32 and [0078] (e.g. a series of anchors 16) to enable further stability of the device with the anchor. It would have been obvious before the effective 
Regarding claim 6, Dhanasingh discloses the claimed invention except for wherein the loop protrudes from the flexible body at a first location along a length of the flexible body; and the second loop protrudes from the flexible body at a second location along the length of the flexible body, the second location different than the first location.  Allen teaches that it is known to use wherein the loop protrudes from the flexible body at a first location along a length of the flexible body; and the second loop protrudes from the flexible body at a second location along the length of the flexible body, the second location different than the first location as set forth in Figs. 30-32 and [0078] (e.g. a series of anchors 16, openings (holes) at anchors) to allow the anchor loops to protrude from the device. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Dhanasingh, with wherein the loop protrudes from the flexible body at a first location along a length of the flexible body; and the second loop protrudes from the flexible body at a second location along the length of the flexible body, the second location different than the first location as taught by Allen, since such a modification would provide the predictable results of allowing the anchor loops to protrude from the device.
Regarding claims 12 and 13, the modified Dhanasingh discloses the claimed invention except for a second strand that includes a third end portion, a fourth end portion, and a second loop that is provided between the third end portion and the fourth end portion and that protrudes from the flexible .
Claims 7-11, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhanasingh in view of Allen and Rutten, as applied above, in further view of Swoyer et al. (US 2014/0005675), herein referred to as Swoyer.
Regarding claim 7, the modified Dhanasingh discloses the claimed invention except for wherein the first location is radially separated from the second location about a circumference of the flexible body.   Swoyer teaches that it is known to use wherein the first location is radially separated from the second location about a circumference of the flexible body as set forth in [0013] (e.g. fixation structures extending radially outward from a central axis) to distribute the anchoring forces about the device central axis.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Dhanasingh, with wherein the first 
Regarding claim 8, the modified Dhanasingh discloses wherein the strand further comprises a third loop that is provided between the second loop and the second end portion and that protrudes from the flexible body; and the third loop is configured to engage with a third fixing element that is configured to attach the third loop to the tissue within the recipient to secure the electrode lead within the recipient (e.g. Allen, Figs. 30-32 and [0078] a series of anchors 16).
Regarding claim 9, the modified Dhanasingh discloses wherein the third loop protrudes from the flexible body at a third location along the length of the flexible body, the third location different than the first location and the second location (e.g. Allen, Figs. 30-32 and [0078] a series of anchors 16, openings (holes) at anchors).
Regarding claim 10, the modified Dhanasingh discloses the claimed invention except for wherein the first location, the second location, and the third location are radially separated from each other about the circumference of the flexible body.   Swoyer teaches that it is known to use wherein the first location, the second location, and the third location are radially separated from each other about the circumference of the flexible body as set forth in [0013] (e.g. fixation structures extending radially outward from a central axis) to distribute the anchoring forces about the device central axis.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Dhanasingh, with wherein the first location, the second location, and the third location are radially separated from each other about the circumference of the flexible body as taught by Swoyer, since such a modification would provide the predictable results of distributing the anchoring forces about the device central axis.
Regarding claim 11, the modified Dhanasingh discloses the claimed invention except for wherein the first location is radially separated from the second location by 120 degrees about the circumference of the flexible body; the second location is radially separated from the third location by 120 degrees about the circumference of the flexible body; and the third location is radially separated from the first location by 120 degrees about the circumference of the flexible body.  Swoyer teaches that it is known to use wherein the first location is radially separated from the second location by 120 degrees about the circumference of the flexible body; the second location is radially separated from the third location by 120 degrees about the circumference of the flexible body; and the third location is radially separated from the first location by 120 degrees about the circumference of the flexible body as set forth in [0087] (e.g. fixation structures arranged at 120 degree intervals) to distribute the anchoring forces uniformly about the device central axis. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Dhanasingh, with wherein the first location is radially separated from the second location by 120 degrees about the circumference of the flexible body; the second location is radially separated from the third location by 120 degrees about the circumference of the flexible body; and the third location is radially separated from the first location by 120 degrees about the circumference of the flexible body as taught by Swoyer, since such a modification would provide the predictable results of distributing the anchoring forces uniformly about the device central axis.
Regarding claim 15, the modified Dhanasingh discloses the claimed invention except for wherein the first strand second strand, and third strand protrude from the flexible body at different locations from each other. Swoyer teaches that it is known to use fixation structures protruding from the device at different locations as set forth in Figs. 8A-B and [0013] to distribute the anchoring forces about the device central axis. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Dhanasingh, with fixation 
Regarding claim 16, the modified Dhanasingh discloses the claimed invention except for wherein the first location is radially separated from the second location by 120 degrees about the circumference of the flexible body; the second location is radially separated from the third location by 120 degrees about the circumference of the flexible body; and the third location is radially separated from the first location by 120 degrees about the circumference of the flexible body. Swoyer teaches that it is known to use wherein the first location is radially separated from the second location by 120 degrees about the circumference of the flexible body; the second location is radially separated from the third location by 120 degrees about the circumference of the flexible body; and the third location is radially separated from the first location by 120 degrees about the circumference of the flexible body as set forth in [0087] (e.g. fixation structures arranged at 120 degree intervals) to distribute the anchoring forces uniformly about the device central axis. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Dhanasingh, with wherein the first location is radially separated from the second location by 120 degrees about the circumference of the flexible body; the second location is radially separated from the third location by 120 degrees about the circumference of the flexible body; and the third location is radially separated from the first location by 120 degrees about the circumference of the flexible body as taught by Swoyer, since such a modification would provide the predictable results of distributing the anchoring forces uniformly about the device central axis.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dhanasingh in view of Allen, Rutten and Xu et al. (US 2016/0199638), herein referred to as Xu.
Regarding claim 18, Dhanasingh discloses attaching an electrode wire to an electrode contact (e.g. [0036] electrode stimulation signals pass along wires embedded in the electrode lead 702), and that the loop is fixed in position within the device prior to insertion of the electrode lead into the recipient (e.g. [0033]).
Dhanasingh discloses the claimed invention except for providing a strand together with the electrode wire such that the strand extends along a length of the electrode wire, the strand having a first end portion and a second end portion; inserting the electrode wire and the strand into a lumen of a flexible tube; pulling a portion of the strand through a hole formed in a wall of the flexible tube so as to form a loop that is between the first end portion and the second end portion and that protrudes from the flexible tube; and injecting soft flexible material into the hole formed in the wall of the flexible tube so as to secure the first end portion of the strand and the second end portion of the strand within the flexible tube; wherein the first end portion and the second end portion of the strand are embedded within the flexible body or attached to an exterior surface of the flexible body, the loop is configured to engage with a fixing element that is configured to attach the loop to tissue within the recipient to secure the electrode lead within the recipient.  
Allen teaches that it is known to use a strand together with the electrode wire such that the strand extends along a length of the electrode wire, the strand having a first end portion and a second end portion; inserting the electrode wire and the strand into a lumen of a flexible tube; pulling a portion of the strand through a hole formed in a wall of the flexible tube so as to form a loop that is between the first end portion and the second end portion and that protrudes from the flexible tube; wherein the loop is configured to engage with a fixing element that is configured to attach the loop to tissue within the recipient to secure the electrode lead within the recipient as set forth in Figs. 30-32 and [0078] (e.g. suture 30 (strand with portions on either side of anchor) in series of anchors 16) to secure the lead into the implanted region. 

Xu teaches that it is known to inject soft flexible material to surround an anchor as set forth in Fig. 9A and [0053] (e.g. silicone is injected into the liquid injected mold and surrounds the first flag extension…the silicone flows through the apertures) to provide a mechanical overlock that secures the anchor in place.  
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Dhanasingh, with a strand together with the electrode wire such that the strand extends along a length of the electrode wire, the strand having a first end portion and a second end portion; inserting the electrode wire and the strand into a lumen of a flexible tube; pulling a portion of the strand through a hole formed in a wall of the flexible tube so as to form a loop that is between the first end portion and the second end portion and that protrudes from the flexible tube; wherein the loop is configured to engage with a fixing element that is configured to attach the loop to tissue within the recipient to secure the electrode lead within the recipient as taught by Allen, with wherein the first end portion and the second end portion of the strand are embedded within the flexible body or attached to an exterior surface of the flexible body as taught by Rutten, and with inject soft flexible material to surround an anchor as taught by Xu, since such a modification would provide the predictable results of securing the lead into the implanted region, retaining the pull cable in a desired position, thereby maintaining a distal fixation loop formed by the flexible distal segment, and providing a mechanical overlock that secures the anchor in place.
Regarding claim 19, the modified Dhanasingh discloses the claimed invention (e.g. electrode wires) except for wherein the providing of the strand together with the electrode wire includes .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dhanasingh in view of Allen, Rutten and Xu, as applied above, in further view of Swoyer.
Regarding claim 20, the modified Dhanasingh discloses the claimed invention except for wherein the hole formed in the wall of the flexible tube is radially separated from the second hole formed in the wall of the flexible tube about a circumference of the flexible tube. Swoyer teaches that it is known to .
Response to Arguments
Applicant's arguments filed 12/11/20 have been fully considered but they are not persuasive.
In response to Applicant’s argument that “At least the proximal end associated with the fixation loop of Rutten is not fixed in position within implantable medical lead 20 prior to insertion in a user. Rather, as described in paragraph [0019] of Rutten pull cable 46 is configured to slide back and forth to reversibly form fixation loop. See, e.g., Rutten [0022]”, Examiner directs Applicant to Dhanasingh [0033] (e.g. prior to implantation, the electrode lead 502 may be configured with one or more string connections to form loops as shown in Fig. 5B), implying the loops would need to be fixed in position prior to insertion. Dhanasingh further recites “during surgical implantation, the receiver stimulator would be fixed in place first, and then the electrode lead 502 would be extended up to the electrode opening in the outer surface of the cochlea. If the length of the electrode lead 502 is then too short, then one of the string connections can be cut), indicating that modifications can be made during implantation if needed, but if not needed, then the shape of the loops upon insertion, as performed prior to insertion, would be a fixed, unmodified position.
Because no further changes were made to overcome the amendment to the claims, the rejections to claims 1-20 remain withstanding.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE E BANIS whose telephone number is (571)270-3448.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE E BANIS/Examiner, Art Unit 3792      

/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792